Decree of the Surrogate’s Court of Queens county reversed upon the law and the facts, without costs, and proceeding remitted to the surrogate of Queens county to take further proof tending to show whether or not the Brooklyn bureau of charities is the only charitable institution of a similar nature operating in Brooklyn, and whether or not the decedent had any dealings with such institution, and to take any other proof that may have a bearing upon the subject-matter of the litigation. Lazansky, P. J., Young, Kapper, Seeger and Carswell, JJ., concur.